   Case 2:20-cv-00613-JJT Document 25 Filed 07/10/20 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF ARIZONA

ANDREW ROSENKRANTZ, SUSAN                   Civil Action No. 2:20-cv-00613-JJT
BISHOP, CHRISTOPHER BISHOP,
ERYN MCCARTHY, KELLY GILLILAN-
GIBSON, GARTH SPENDIFF, STEVE               AFFIDAVIT OF JASON
MARIANI, and MICHAEL BLOOD                  SULTZER IN SUPPORT OF
                                            MOTION FOR TRANSFER,
individually and on behalf of all others    CONSOLIDATION,
similarly situated,                         APPOINTMENT OF
                                            INTERIM CLASS
              Plaintiffs,                   COUNSEL, AND
       v.                                   SETTING DEADLINE FOR
                                            FILING A
ARIZONA BOARD OF REGENTS,                   CONSOLIDATED
                                            COMPLAINT;
              Defendant.
                                            SUPPORTING
                                            MEMORANDUM OF
                                            LAW
CHLOE DIAZ on behalf of herself and all
others similarly situated,
              Plaintiff,
       v.                                    Civil Action No. 2:20-cv-01126-DMF
ARIZONA BOARD OF REGENTS,


              Defendant.
BROCK DOEMEL, on behalf of himself
and other individuals similarly situated,
              Plaintiff,
                                              Civil Action No. 2:20-cv-01203-JJT
       v.
ARIZONA BOARD OF REGENTS,
              Defendant.
             Case 2:20-cv-00613-JJT Document 25 Filed 07/10/20 Page 2 of 5



        I, Jason Sultzer, declare as follows:

        1.      I am an attorney admitted since 1997 to practice in New York, and I am counsel

of record for Chloe Diaz, Plaintiff in Diaz v. Arizona Board of Regents, Dist. Ariz. Case No.

2:20-cv-01126-DMF (“Diaz”).

        2.      I have personal knowledge of the facts stated below. If called upon to do so, I

could and would competently testify thereto.

        3.      On June 26, 2020, Plaintiff’s counsel in this action filed a motion to: (a) transfer

Diaz and all later-filed similar actions to Judge John J. Tuchi; (b) consolidate Rosenkrantz v.

Arizona Board of Regents, Dist. Ariz. Case No. 2:20-cv-00613-JJT (“Rosenkrantz”), Doemel v.

Board of Regents, Dist. Ariz. Case No. 2:20-cv-01203-JJT (“Doemel”), and Diaz and all later-

filed similar actions; (c) appoint Adam J. Levitt, of DiCello Levitt Gutzler LLC and Matthew S.

Miller, of Matthew S. Miller LLC, as Interim Class Counsel for the “Fee Track”; (d) appoint

Edward W. Ciolko of Carlson Lynch LLP, as Interim Class Counsel for the “Tuition Track”; (e)

appoint Robert Ryan, of Law Offices of Robert D. Ryan P.L.C., as Liaison Counsel; and (f)

setting a deadline for filing of a consolidated complaint on or before thirty (30) days after entry

of an order. (ECF 23).

        4.      I have met and conferred with Plaintiffs’ counsel in the Rosenkrantz and Doemel

actions and support transfer of the Diaz case before Judge John J. Tuchi and consolidation of the

Rosenkrantz, Doemel, and Diaz Actions, as well as all later-filed similar actions. Plaintiffs’

counsel in each of the actions agree that it is in the best interests of Plaintiffs and the Class that

The Sultzer Law Group, P.C. (“Sultzer Law”) be appointed Interim Co-Lead counsel for the

“Tuition Track” along with Edward W. Ciolko of Carlson Lynch LLP. An Amended Proposed

Order is annexed hereto as Exhibit 1.


                                                   2
            Case 2:20-cv-00613-JJT Document 25 Filed 07/10/20 Page 3 of 5



       5.        I am the founding partner of Sultzer Law. Before I founded the firm, I served as

co-chairman of the Class Action Practice Group of one of the largest law firms in the country.

Sultzer Law focuses on complex civil litigation, including class actions. Since the firm’s

founding in 2013, we have acted as lead counsel in numerous high-profile class actions. For

instance, we recently acted as lead counsel in the prosecution of the following representative

class actions:

                In re: Hyundai and Kia Engine Litigation, Case No, 8:17-cv-00838-JLS-JDE
                 (C.D.C.A.)
                Schmitt, et al. v. Younique, LLC, Case No.17-cv-01397-JVS-JDE (C.D.C.A.)
                Khavarian, et al. v. Jerome’s Furniture Warehouse, No. 37-2018-00065353-CU-
                 BT-CTL (Sup. Ct. San Diego Cty.)
                Luib, Tony, et al., v. Henkel Consumer Goods Inc., Case No. 17-cv-03021
                 (E.D.N.Y.)
                Mayhew, Tanya, et al., v. KAS Direct, LLC and S.C. Johnson & Son, Inc., Case
                 No. 16- cv-6981 (S.D.N.Y.)
                Vincent, Wesley, et al. v People Against Dirty, PBC. and Method Products, PBC.,
                 Case No. 7:16-cv-06936 (S.D.N.Y.)
                Baumgarten v. Cleanwell, LLC, Case No. 1:16-cv-01780 (E.D.N.Y.)
                Nicotra, Jennifer et al. v. Babo Botanicals, LLC, Case No. 16-cv-00296
                 (E.D.N.Y.)
                Run Them Sweet, LLC v. CPA Global, Ltd., et al, Case No. 1:16-cv-1347 (E.D.
                 VA.)
                Mizrahi v. National Board of Examiners in Optometry, Inc., and Brenda Liang, et
                 al., v. National Board of Examiners in Optometry, Inc., Case No. 16-cv-03146-
                 JKB (D. Md.)
                Bokelman and Thapa v. FCH Enterprises, Inc., No. 18-00209 RJB-RLP (D.
                 Haw.)
                 Griffin, Anthony, et al., v. Aldi, Inc., Doe Defendants 1-100, Case No. 16-cv-
                 00354 (N.D.N.Y.)
                Davenport, Sumner, et al. v. Discover Financial Services, et al., Case No. 15-cv-
                 06052 (N.D. Ill)
                Foster, Andrew Tyler et al. v. L-3 Communications EOTECH, Inc., et al., Case
                 No. 15- cv-03519 (W.D. Mo.)
                Rapoport-Hecht, Tziva et al. v. Seventh Generation, Inc., Case No. 14-cv-9087
                 (S.D.N.Y.)


       6. Sultzer Law is headquartered in New York. The firm is included in Martindale-

Hubbell's Bar Register of Preeminent Lawyers for its class action practice. Jason Sultzer and
                                                  3
          Case 2:20-cv-00613-JJT Document 25 Filed 07/10/20 Page 4 of 5



Joseph Lipari are AV rated by Martindale-Hubbell and have been selected as Super Lawyers.

The firm’s class action practice has been featured in numerous publications, including LAW360,

Reuters, CNBC, and NY Post. And, the attorneys within the firm have written and lectured

extensively on class action practice. Attached hereto as Exhibit 2 is a true and correct copy of the

firm resume.

       7. In addition to its experience in class actions, Sultzer Law made significant efforts to

identify and investigate the claims in this case. Sultzer Law’s work in identifying and

investigating the claims in this case demonstrates it has and will continue to fairly and

adequately represent the proposed Classes. For example, Sultzer Law has performed the

following investigative and other work thus far: Investigated the facts of the Diaz complaint

including Arizona State University’s campus shutdowns, the fees and tuition paid by ASU

students, and ASU’s response to COVID-19, including whether limited refunds were offered;

Investigated the response to the COVID-19 pandemic at other universities, including,

Auburn University, University of Southern Florida, Georgetown University, American

University, Louisiana State University, Academy of Arts University, Oklahoma University,

Oakland University, and Kansas State University, and myriad individual public and private

educational institutions across the United States; investigated the appropriate remedies for

Plainitff and other class members; investigated the adequacy of the named plaintiff; Drafted and

filed the complaint; and began the process of preparing written discovery. These investigative

efforts represent a high standard of professionalism, dedication, and thoroughness, which have

been marshaled to identify, develop, and demonstrate the claims alleged in the currently

operative Diaz complaint. These measures are precisely the type of work that the Advisory




                                                 4
           Case 2:20-cv-00613-JJT Document 25 Filed 07/10/20 Page 5 of 5



Committee Notes to Rule 23 state that the Court should consider in appointing interim class

counsel.

       8. I am well positioned to serve as interim co-lead counsel of the “Tuition Track” in view

of my decades of experience successfully litigating class actions as plaintiff’s counsel and as

defense counsel and Sultzer’s Laws efforts to develop the case thus far.

       9. If I am appointed interim co-lead counsel for the “Tuition Track” I will work

efficiently with the other firms representing plaintiffs in these matters to ensure there is no

duplication of effort.

       10. For the reasons stated above, I submit that appointment of Sultzer Law as co-lead

counsel for the “Tuition Track” would be in the best interests of the plaintiffs.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.




Executed this 10th day of July 2020 at Poughkeepsie, New York.


                                                       /s/ Jason P. Sultzer
                                                       Jason P. Sultzer, Esq.
                                                       The Sultzer Law Group, P.C.
                                                       85 Civic Center Plaza, Suite 200
                                                       Poughkeepsie, NY 12601
                                                       Phone: (845) 483-7100
                                                       Facsimile: (888) 749-7747




                                                  5
